In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1333V
                                         UNPUBLISHED


    VANESSA RICHARDSON,                                        Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: January 14, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Ruling on Entitlement; Concession;
                                                               Table Injury; Influenza (Flu);
                        Respondent.                            Shoulder Injury Related to Vaccine
                                                               Administration (SIRVA).

Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Emilie Williams, U.S. Department of Justice, Washington, DC, for Respondent.

                                     RULING ON ENTITLEMENT1

       On October 6, 2020, Vanessa Richardson filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered on
December 6, 2018. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On January 13, 2022, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner’s alleged injury is consistent with SIRVA as defined by the Vaccine Injury
Table, and that compensation is appropriate. Specifically, Petitioner had no recent history
of pain, inflammation, or dysfunction of her right shoulder; the onset of Petitioner’s pain
occurred within 48 hours after receipt of an intramuscular vaccination; Petitioner’s pain
1
  Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioners have 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
was limited to the shoulder in which the vaccine was administered; and no other condition
or abnormality has been identified to explain Petitioner’s right shoulder symptoms.
Respondent further agrees that Petitioner met the statutory requirements by suffering the
condition for more than six months. Rule 4(c) Report (ECF No. 23) at 1, 5-6 (citing 42
C.F.R. §§ 100.3(a), (c)(10)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

      IT IS SO ORDERED.
                                                      s/Brian H. Corcoran
                                                      Brian H. Corcoran
                                                      Chief Special Master




                                           2